         Case 3:12-cr-00849-FM Document 770 Filed 05/03/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            EL PASO DIVISION
USA                                             §
                                                §     CRIMINAL NO:
vs.                                             §     EP:12-CR-00849(4)-FM
                                                §
(4) Mario Nunez-Meza                            §

                ORDER RESETTING SENTENCING (ZOOM)
        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
SENTENCING (ZOOM) in Courtroom 421, on the 4th floor of the Albert Armendariz, Sr.,
United States Courthouse, 525 Magoffin, El Paso, Texas, on Wednesday, December 01, 2021
at 09:00 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 3rd day of May, 2021.




                                                ______________________________
                                                FRANK MONTALVO
                                                UNITED STATES DISTRICT JUDGE
